As filed with the Securities and Exchange Commission on June 8, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Schedule 13E-4F ISSUER TENDER OFFER STATEMENT PURSUANT TO SECTION 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF1934 ZARLINK SEMICONDUCTOR INC. (Exact name of Issuer as specified in its charter) Canada (Jurisdiction of Issuer’s incorporation or organization) Zarlink Semiconductor Inc. (Name(s) of Person(s) Filing Statement) 6.0% Convertible Unsecured Subordinated Debentures Due September 30, 2012 (Title of Class of Securities) 989139AA8 (CUSIP Number of Class of Securities) Donald G. McIntyre Zarlink
